DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/21 has been entered.

 Response to Arguments
Applicant’s arguments, see pgs. 5-18, filed 4/30/21, with respect to the rejection(s) of claim(s) 1, 3-6, 8, 18 under the Final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ivanovskaya.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3, 5, 8, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovskaya, V. V., et al. “Electronic Properties of superconducting NbSe2 nanotubes” and in view of Rouxel, Jean “Crystal Chemistry and Properties of Materials with Quasi-One-Dimensional Structures”.
As to Claims 1 and 8, Ivanovskaya describes properties of NbSe2 nanotubes (title).  The reference explains that NbS3 are made up of atoms with Se-Nb-Se sheets that are bound by strong covalent interactions, while individual Sb-Nb-Se layers are held together by weak van-der Waals forces (introduction, para. 1).  The resultant material is one-dimensional (see introduction, para. 1, last line and para. 2, line 3, “the NbSe2 1D materials. .  “.  The material is nanosized (see title that described the made product as nanotubes).   As to the minimum repeating units feature, Ivanovskaya shows that the NbSe2 units repeat and can be further shaped into larger configurations (see Fig. 1).
Ivanovskaya does not describe the material as being made-up of single crystals.
Rouxel explains that NbSe2 is a layered selenide made from sheets of prisms sharing edges, pg. 6, para. 2).  To Rouxel, this is a straightforward 1D construction (pg. 6, para. 2, “the most straightforward 1D construction we can imagine consists of stacking prisms above each other in order to form a trigonal prismatic frame. . “ and pg. 3, para. 1 and Fig. 2, “the slab” is a 1D structure, see Figure).  The NbSe2 material stacked in prisms can be considered minimum repeating units since the prisms are made-up of NbSe2 in a repeating pattern.  The van der Waals gap between the slabs or fibers, according to Rouxel, is bound on each side (pg. 3, para. 3 and pg. 1, para. 1).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same NbSe2 material of Ivanovskaya has the same characteristics as taught by Rouxel because the same compound would have the same features.

As to Claim 3, Ivanovskaya teaches that the lattice parameters have a c axis of 1.2 nm (see pg. R1, section 2, line 2). 

As to Claim 5, both Nb and Se in Ivanovskaya are inorganic.

As to Claim 18, Ivanovskaya describes properties of NbSe2 nanotubes (title).  The reference explains that NbS3 are made up of atoms with Se-Nb-Se sheets that are bound by strong covalent interactions, while individual Sb-Nb-Se layers are held together by weak van-der Waals forces (introduction, para. 1).  The resultant material is one-dimensional (see introduction, para. 1, last line and para. 2, line 3, “the NbSe2 1D materials. .  “.  The material is nanosized (see title that described the made product as nanotubes).  As to the minimum repeating units feature, Ivanovskaya shows that the NbSe2 units repeat and can be further shaped into larger configurations (see Fig. 1).
As to the minimum repeating units comprising at least one metal cation and at least one anion, Niobium is cationic without a bond and Selenium is anionic.  The two are bonded covalently, as described by Ivanovskaya above.  

Ivanovskaya does not describe the material as being made-up of single crystals.
Rouxel explains that NbSe2 is a layered selenide made from sheets of prisms sharing edges, pg. 6, para. 2).  To Rouxel, this is a straightforward 1D construction (pg. 6, para. 2, “the most straightforward 1D construction we can imagine consists of stacking prisms above each other in order to form a trigonal prismatic frame. . “ and pg. 3, para. 1 and Fig. 2, “the slab” is a 1D structure, see Figure).  The NbSe2 material stacked in prisms can be considered minimum repeating units since the prisms are made-up of NbSe2 in a repeating pattern.  The van der Waals gap between the slabs or fibers, according to Rouxel, is bound on each side (pg. 3, para. 3 and pg. 1, para. 1).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same NbSe2 material of Ivanovskaya has the same characteristics as taught by Rouxel because the same compound would have the same features.

Claims 1, 3, 4, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu, Xing-Cai et al. “Controlled Growth and Field-Emission Properties of NbSe2 Micro/Nanostructured Films” and in view of Rouxel, Jean “Crystal Chemistry and Properties of Materials with Quasi-One-Dimensional Structures”.
As to Claim 1 and 8, Wu describes a single crystalline NbSe2 compound (abstract) that is nano-sized (abstract, nanobelt and nanorods).  The compound is made by combining building blocks of Se with Nb to make an Nb2Se9 product (see Fig. 7), which can then be further transformed into NbSe2 belts, plates, rods, tubes or Nb2Se9 rods (see Fig. 7).  
As to the compound being in one-dimensions, Wu explains that NbSe2 in one dimensions has been growing in interest (pg. 6465, col. 1, para. 1), but does not state that their product has this feature.
Although Wu explains that the compound is only made up of Nb and Se making up of NbSe2, the reference does not specifically teach that the compound has minimum repeating units that have one-dimension and that does not have a dangling bond on its lateral surface or that the compound can be bonded to each other by a van der Waals force.
As to the minimum repeating units and the one-dimensionality of the NbSe2 material, Rouxel explains that NbSe2 is a layered selenide made from sheets of prisms sharing edges, pg. 6, para. 2).  To Rouxel, this is a straightforward 1D construction (pg. 6, para. 2, “the most straightforward 1D construction we can imagine consists of stacking prisms above each other in order to form a trigonal prismatic frame. . “ and pg. 3, para. 1 and Fig. 2, “the slab” is a 1D structure, see Figure).  The NbSe2 material stacked in prisms can be considered minimum repeating units since the prisms are made-up of NbSe2 in a repeating pattern.  The van der Waals gap between the slabs or fibers, according to Rouxel, is bound on each side (pg. 3, para. 3 and pg. 1, para. 1).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same NbSe2 material of Wu has the same characteristics as taught by Rouxel because the same compound would have the same features.

	As to Claim 3, Wu teaches that the thickness of the material can have a thickness of 0.30nm (see Fig. 2f).

	As to Claim 4, Both Nb and Se are inorganic molecules which bond together to form the prismatic sheets (see above).  These can be considered the minimum repeating units.

Allowable Subject Matter
Claims 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claim(s) 5 and 6 is/are allowable over the following reference(s): Wu and Rouxel, which is/are the closest prior art this office has discovered.  
Both Wu and Rouxel teach NbSe2 material.  Only Rouxel discloses Nb2Se9, but fails to teach that this material has single crystallinity.
Therefore, it is clear Wu and Rouxel do(es) not disclose or suggest the present invention, nor is it obvious over the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

May 18, 2021